DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 1 February 2022 is acknowledged.  The traversal is on the ground(s) that at least Groups 1 and 4 possess unity of invention under 37 CFR 1.475(a).  This is not found persuasive because claim 1 does not denote the means by which the method step of treating the front face is carried out and could, in theory, be done by hand.  Group 4 makes use of a packaging machine that has a treatment unit and an adhering unit which is not present in the method of claim 1. 
Upon further review, the Office deems that previously cited group 2 (claims 11-12) have the same unity of invention as that of group 1.  As such, the restriction between groups 1 and 2 is withdrawn and the Office will act on those claims as well.
The remaining restriction requirements are still deemed proper and are therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 11, 14 and 16 have been used to designate two different elements 
Front lid wall 11 (fig. 1) and Lid (fig. 2)
Peripheral region 14 (fig. 1) and Front Wall 14 (fig. 2)
Rear face (fig. 2) and Lid lip (fig. 2)
Appropriate correction should be made to the specification as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Element 14 is used to designate both the peripheral region and the front wall.  
Element 11 and Element 14 are both used to designate the “front wall”.  Any changes to these elements should be consistent to changes with the figures.



Claim Objections
Claim 1 is objected to because of the following informalities:  The claim reads in-part, “a packaging machine folds the sheet of board material to form a base to contain a bundle, and a lid rotatable relative to the base between open and closed positions”.  The comma after “bundle” implies that the lid is not part of the board material.  However, upon review of the specification, it is understood that the board material is comprised of the “base” and the “lid”.  As such it is believed that the claim would read more accurately if this comma was removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4
Claim 4 recites the limitation "the board" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is interpreted that this limitation is referring to “the board material” of claim 1


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spatafora (PG Pub 2008/0202681 A1).
Regarding claim 11, Spatafora discloses a method of increasing the receptivity of a surface of a sheet of board material (3) for use in forming a container for containing a bundle of tobacco industry products, and that has a surface layer or coating (paragraph 52), to adhesive (13), comprising non-mechanically treating (via. 62) the paragraph 52).

Regarding claim 12, Spatafora discloses non-mechanically treating the sheet of board material using a laser (62), with a chemical or plasma.  This claim limitation has been interpreted such that the claim requires either a laser, chemical or plasma and not a combination of two or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafker et al. (PG Pub 2019/0185252 A1) hereinafter referred to as Hafker in view of Spatafora (PG Pub 2008/0202681 A1).
Regarding claim 1, Hafker discloses a method of packaging a bundle (fig. 4) of tobacco industry products (11) wrapped in a barrier material (12, 33, 50; paragraph 59) in a sheet of board material (13, 14, 15, 30; paragraphs 53, 58), and in which a packaging machine (84; fig. 16; paragraph 94) folds the sheet of board material to form a base (14) to contain a bundle, and a lid (15) rotatable relative to the base between open and closed positions (via #16), the lid (15) having a front wall (25) and a lid front wall flap (29) having a rear face that lies against an inner surface of the lid front wall (paragraph 56; figs. 3 and 16) to enable a label (42), that extends over a section of the barrier material that defines an extraction opening (35; figs. 1-3), to be adhered 29; paragraph 63; fig. 3) of the lid front wall flap with adhesive (34) so that the section is lifted to open the extraction opening upon rotation of the lid towards its open position (paragraph 63). 
Hafker discloses a method of packaging a bundle and having the front face (29) of the lid front wall flap coming in contact with adhesive (34; paragraphs 63 and 94), but fails to disclose wherein the method includes: non-mechanically treating the front face of the lid front wall flap to increase the receptivity of the lid front wall flap to the adhesive used to adhere the label to the front is face of the lid front wall flap.
However, Spatafora discloses a method of packaging a bundle wherein the method includes: non-mechanically treating (via 62; paragraph 52) the adhesive receiving part (paragraphs 22, 52) of the lid (5) to increase the receptivity of the lid to the adhesive used to adhere the label (2) to the lid.
Given the teachings of Spatafora, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Hafker with the step of non-mechanically treating the adhesive receiving part of the lid as taught by Spatafora.  Both Hafker and Spatafora are concerned with the problem of applying glue to a cigarette package for the purposes of applying a label.  Hafker discloses having an adhesive contacting portion that is located on the front face of the lid front wall flap which receives a label.  Spatafora teaches having an adhesive receiving portion of a lid being non-mechanically pretreated with a laser.  Treating with a laser would help to score the area to increase its effective surface area and remove any impurities from the surface thus making it easier to adhear a label with adhesive.  The combination of Hafker as modified by Spatafora would result in non-mechanically treating the front face 

Regarding claim 2, Hafker as modified by Spatafora above discloses non-mechanically treating (Spatafora - via 62; paragraph 52) the front face (Hafker - 29; paragraph 63; fig. 3) of the lid front wall flap after positioning the lid front wall flap so that its rear face lies against the inner surface of the lid front wall (Spatafora – fig. 13; Hafker – fig. 16; Spatafora teaches the treating happening after the pack is formed and just before the gumming station.  Hafker, fig. 16, shows the lid front wall being folded down as part of the first step of folding the box with the adhesive applied at 85 well after this.  The combination of Hafker as modified by Spatafora is therefore deemed to disclose the treating happing after positioning the lid front wall flap so that its rear face lies against the inner surface of the lid front wall).

Regarding claim 3, Hafker as modified by Spatafora above discloses non-mechanically treating (Spatafora - via 62; paragraph 52) the front face (Hafker - 29; paragraph 63; fig. 3) of the lid front wall flap after the rear face of the lid front wall flap has been adhered (Hafker – paragraph 56) to the inner surface of the lid front wall (Spatafora – fig. 13; Hafker – fig. 16; Spatafora teaches the treating happening after the pack is formed and just before the gumming station.  Hafker, fig. 16 and para 56, shows the lid front wall being folded down and adhered as part of the first step of folding the box with additional adhesive applied at 85 well after this.  The combination of Hafker as modified by Spatafora is therefore deemed to disclose the treating the front face of 

Regarding claim 4, Hafker as modified by Spatafora above discloses wherein the board (Hafker - 13, 14, 15, 30; paragraphs 53, 58; Spatafora – paragraph 52) comprises a surface layer or coating which is on said front face of the lid front wall flap, and the method comprises non-mechanically treating the front face of the lid front wall flap to remove at least a portion of the surface layer or coating (Spatafora – paragraph 52).

Regarding claim 5, Hafker as modified by Spatafora above discloses non-mechanically treating the front face of the lid front wall flap using a laser (Spatafora – paragraph 52), with a chemical or by using plasma.  This claim limitation has been interpreted such that the claim requires either a laser, chemical or plasma and not a combination of two or more.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafker (PG Pub 2019/0185252 A1) in view of Spatafora (PG Pub 2008/0202681 A1) in view of Zumbiel (PG Pub 2002/0142904 A1).
Regarding claim 6, Hafker as modified by Spatafora above discloses a laser for pretreating paper products with a laser to better receive adhesive, but fails to disclose wherein the rated power of the laser is 100 Watts, and the method comprises operating the laser at between 50% to 100% of its rated power.
54) to better receive adhesive (38) wherein the rated power of the laser is 100 Watts (paragraph 0018 – “”50 to 200 watts or greater”), and the method comprises operating the laser at a metered power level (paragraph 18 – “The controller 56 regulates the intensity of laser beam 58”; see also paragraph 19).
Given the teachings of Zumbiel, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Hafker as modified by Spatafora with the laser power level and regulated control of Zumbiel.  Doing so would allow the method to be performed such that it removed the right amount of material from the paper/board product to allow for the adhesive to be applied with still not damaging the material beyond what was necessary and also adjust for relative speeds of the moving material.

Hafker as modified by Spatafora as modified by Zumbiel discloses he method comprises operating the laser at a metered power level, but does not specifically denote that the laser is operated at between 50% to 100% of its rated power.  However, Zumbiel clearly notes that a range of Wattage from 50-200 Watts is envisioned for the purposes of pretreating the paper products.  Also, Zumbiel clearly teaches that the power level is meant to be changed based on factors such as the type of material to be treated and the relative movement speeds of the product to the laser.  As such the general conditions of the 50-100% range are deemed to be disclosed given that it considers power levels between 50-100 Watts and that the power levels can be adjusted.  This would be obvious to accommodate various materials and operational .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafker (PG Pub 2019/0185252 A1) in view of Spatafora (PG Pub 2008/0202681 A1) in view of Engelsberg et al. (US Patent 5,958,268) hereinafter referred to as Engelsberg.
Regarding claim 6, Hafker as modified by Spatafora above discloses non-mechanically treating (Spatafora - via 62; paragraph 52) the front face (Hafker - 29; paragraph 63; fig. 3) of the lid front wall flap using a laser (Spatafora - 62; paragraph 52), and moving the pack relative to the laser (Spatafora – fig. 13; paragraph 52) but fails to disclose moving the laser relative to the front face of the lid front wall flap during treatment.
However, Engelsberg teaches moving (via 600) the laser (410) relative to the substrate (12) during treatment (col. 6 lines 52-54 – “movable components in the delivery optics to scan radiation beam 11 across the substrate”).
Given the teachings of Engelsberg, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hafker as modified by Spatafora to include a step of moving the laser relative to the front face of the lid front wall flap during treatment.  Hafker as modified by Spatafora is concerned with the problem of applying pre-treatment via laser to the front face of the lid front wall flap and Engelsberg teaches how moving the laser around would have been considered by one .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  The other art not relied upon generally relates to the field of tobacco packaging and methods of pretreating areas for adhesion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731